Citation Nr: 0639332	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to May 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision that 
denied service connection for hepatitis C.  The veteran filed 
a notice of disagreement (NOD) in June 2000 and the RO issued 
a July 2000 statement of the case (SOC).  The veteran filed a 
substantive appeal (via a VA Form 9) in December 2000.  He 
requested on the Form 9 that he be scheduled for a hearing 
before a Veterans Law Judge of the Board, but he withdrew 
this request in writing in March 2001.  See 38 C.F.R. 
§ 20.704(e) (2006).

In October 2002, pursuant to 38 C.F.R. § 19.9(a)(2) (2002) 
and Board procedures then in effect, the Board ordered 
additional development of the claim.  After that regulation 
was ruled invalid (see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)), in October 2003, the Board remanded the claim to the 
RO for such development, to include arranging for the veteran 
to undergo VA examination to obtain a medical opinion as to 
the etiology of the veteran's hepatitis C.  After 
accomplishing the requested actions, the RO continued the 
denial of the claim (as reflected in the November 2005 
supplemental SOC (SSOC), and returned this  matter to the 
Board for further appellate consideration.   


FINDINGS OF FACT

1. All notification and assistance action necessary to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's hepatitis C was initially manifested many 
years after service, and the only medical opinion that 
directly addresses the etiology of hepatitis C tends to weigh 
against the claim.



CONCLUSION OF LAW

The criteria for service connection for residuals of 
hepatitis are not met.  38 U.S.C.A. §§ 105(a), 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In April 2001, during the pendency of this appeal, the RO 
sent the veteran a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  
After this letter, the veteran and his representative were 
afforded an opportunity to respond before the RO 
readjudicated the claim (as reflected in the August 2001 
supplemental SOC (SSOC)).  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim for service connection, 
and has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the pre-rating notice letters in 
August and October 1999, the post-rating notice letter in 
April 2001 as discussed above, and a follow-up letter in 
September 2004 collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA notification need not 
be contained in a single communication and the law and 
regulations are silent as to the format to be used).  The 
August and October 1999 letters asked the veteran to furnish 
evidence in support of his claim, the April 2001 letter 
informed the veteran of the newly-enacted VCAA, while the 
April 2001 and September 2004 letters advised that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies and to make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The August and October 
1999 and the April 2001 letters identified non-Federal 
medical providers from whom the RO had not yet obtained a 
response and requested the veteran's assistance in obtaining 
said evidence.  The September 2004 letter specifically 
advised the veteran, on page 1, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The September 2004 letter also stated, in bold print 
on page 1, "Please provide sufficient information to enable 
us to obtain any additional pertinent evidence not currently 
of record," and gave examples of the types of evidence that 
could be submitted.  The April 2001 letter stated on page 4, 
"Tell us about any additional information or evidence that 
you want us to try to get for you."
  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran before and after the rating action on 
appeal.  The August and October 1999 letters prior to the 
rating action did not contain all of the elements of VCAA 
notification.  This absence makes sense, inasmuch as the VCAA 
was not enacted until November 2000, almost a year after the 
December 1999 rating decision.  However, the Board finds 
that, in this appeal, any delay in issuing section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 492 (2006); 
Pelegrini, 18 Vet. App. at 122-124).

As indicated above, VA gave the veteran notice of what was 
required to substantiate his claim, and the veteran was 
afforded an opportunity to submit information and/or evidence 
pertinent to his claim via the April 2001 letter and the 
follow-up letter in September 2004.  Following the issuance 
of the above-mentioned letters, which completed VA's notice 
requirements and corrected the deficiencies in the pre-rating 
(and pre-VCAA) notice letters of August and October 1999, the 
veteran was afforded yet another opportunity to present 
information and/or evidence pertinent to the appeal prior to 
the readjudication of the claim by the RO and the Appeals 
Management Center (AMC) in the August 2001and November 2005 
(as reflected in the SSOCs).  Neither in response to the 
documents cited above, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO or 
the AMC of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to this 
decision.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue in this case.  While 
neither the RO nor the AMC notified the veteran of the 
criteria for assignment of a disability rating or an 
effective date, on these facts, such omission is harmless.  
Id.  Because the Board's decision herein denies service 
connection for the claimed disability, no disability rating 
or effective date is being assigned.  Accordingly, there is 
no possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  The RO and AMC obtained the veteran's 
service medical records and from those VA and private medical 
providers that the veteran identified as having relevant 
records.  The records of the veteran's Social Security 
Administration disability determination were also obtained 
and reviewed.  The veteran has not identified, and the file 
does not indicate, that there are any other VA or non-VA 
medical providers having records that should be obtained 
before the claim is adjudicated.  The veteran was afforded a 
July 2005 VA hemic disorders medical examination as to the 
etiology of his hepatitis C, and the report of that 
examination is of record.  As noted, the veteran was 
scheduled for a hearing before the Board at his request, but 
he subsequently withdrew his request for hearing in writing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the claim.  

As a final point, the Board notes the representative's 
argument, advanced in the October 2006 informal hearing 
presentation and elsewhere, that the claim should be remanded 
for notification regarding risk factors.  In the informal 
hearing presentation, the representative conceded  that there 
was a risk factor questionnaire attached to the September 
2004 notification letter but argued that the letter did not 
explain why this was important, what "risk factors" means 
in the context of a hepatitis C claim, provide specific 
information on the importance of risk factors in establishing 
service connection, or even ask the veteran to return the 
questionnaire to VA (Informal Hearing Presentation, pp. 2-3).  
The Board notes that the questionnaire asks the recipient to 
answer the questions and provide details for affirmative 
answers (the questions relate to nine risk factors for 
hepatitis), and the September 2004 letter to which the 
questionnaire is attached told the veteran whereto send the 
information requested in the letter.  More significantly, the 
RO's March 21 and March 23, 2001 letters provide precisely 
the notice regarding risk factors that the veteran's 
representative claims was lacking.  Both letters contain a 
paragraph on the first page that states that , to service 
connect hepatitis C, the existence of certain risk factors 
during service must be established; lists examples of known 
risk factors;  and asks for a history of the veteran's 
exposure to any of these risk factors prior to service or 
since discharge from service.  The Board thus finds that the 
claimed absence of notice regarding risk factors is 
contradicted by the evidence of record; accordingly, a 
remand, for this purpose, is not warranted.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on his claim.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
"In line of duty" means any injury incurred or aggravated 
during a period of active military service, unless such 
injury was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, was the result 
of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a) (West 2002); 38 C.F.R. § 3.1(m) (2006).

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2006).

In the present case, there is no reference to hepatitis C or 
any liver-related symptoms in the service medical records, 
and all systems including the endocrine system were normal at 
the April 1974 separation examination.  There is thus no 
evidence of a chronic liver disorder in service.  38 C.F.R. 
§ 3.303(b) (2006).  As to the question of when the hepatitis 
C was first manifested, a 1998 University of Rochester Strong 
Memorial Hospital problem list indicates that the date of 
onset of the veteran's hepatitis C was July 1992, and an 
April 1999 letter from a Strong Memorial Hospital behavioral 
therapist also indicates that his hepatitis C was first 
diagnosed in 1992.  A June 1998 VA outpatient treatment 
(VAOPT) record states that the veteran's positive hepatitis C 
antibody was first noted in August 1996.  In either case, the 
first manifestation of hepatitis C was many years after 
service.  

The service medical records and separation examination report 
reflect that the veteran was diagnosed with gonorrhea in 
1972, it was treated with penicillin, and there was no 
recurrence, complications, or sequelae.  As the veteran's 
representative argued in the October 2006 informal hearing 
presentation (p. 4), the gonorrhea diagnosis suggests that 
the veteran engaged in high risk sexual activity during 
service.  High risk sexual activity is a risk factor for 
hepatitis C.  See VBA Training Letter 211A (01-02), April 17, 
2001; VBA letter 211B (98-110), November 30, 1998.  A July 
2005 VA examiner noted the veteran's in-service gonorrhea as 
well as his post-service intravenous drug use, which is also 
a medically recognized risk factor for hepatitis C.  Id.  The 
veteran's post-service HIV positive status and alcohol abuse 
were also noted.  The examiner also recounted the veteran's 
statement that he is not sure where he got the HIV or 
hepatitis C since his risk factors are so numerous.

After reviewing the claims file and the electronic file and 
examining the veteran, the July 2005 VA examiner stated that 
it was her opinion that "it is not at least as likely as 
not" that the veteran's hepatitis C is the result of injury 
or disease incurred in or aggravated by service.  She noted 
the veteran's post-service risk factors, that he had no risk 
factors as a result of his in-service work as a refueling 
specialist that would have exposed him to body fluids, and 
that he denied tattoos.  She also stated that the veteran was 
treated for gonorrhea during and after service and concluded, 
"I believe his risk factors for this hepatitis C are much 
greater after discharge from the military than during his 
military time."  As such, the Board finds that the VA 
physician's opinion can reasonability construed as indicating 
that a relationship between the hepatitis and any incident(s) 
of s indicating that a relationship between the hepatitis C 
diagnosed many years post service and service is less likely 
than not.   The Board also finds that there is no basis to 
discount the probative value of that opinion. 

In the informal hearing presentation, the veteran's 
representative argued that "the examiner, in reaching her 
conclusion, stated that the veteran had no risk factors 
during service.  This is factually untrue, as the veteran was 
treated for gonorrhea, suggesting that he engaged in the high 
risk behavior of unprotected sex" (p. 4).  This contention 
of the veteran's representative is belied by the language of 
the July 2005 VA examination report itself.  Although the 
examiner stated that the veteran had no risk factors from his 
in-service work, she specifically acknowledged that the 
veteran was treated for gonorrhea in service, but weighed the 
existence of this risk factor against the post-service risk 
factors and concluded in light of all of the evidence that it 
was more likely that the veteran's hepatitis C was the result 
of his post-service risk factors rather than the one in-
service risk factor.  

Because the July 2005 VA examiner specifically stated that 
she had reviewed the veteran's claims file and electronic 
file, accurately recounted the evidence, and explained the 
underlying bases for her conclusion that the veteran's 
hepatitis C is not related to service, the Board finds that 
her opinion constitutes competent-and probative-evidence on 
the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Moreover, none of the other medical evidence of record, to 
include the private and VA treatment records that reflect 
diagnoses of hepatitis C, contains any opinion as to the 
etiology of the veteran's hepatitis C, and neither the 
veteran nor his representative has presented identified, or 
even alluded to the existence of any medical opinion that 
would, in fact, support the claim.  

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's assertions.  As 
indicated above, this claims turns on a medical matter-
specifically, the relationship, if any, between hepatitis C 
and service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals. 
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As  
neither the veteran nor his representative is shown to be 
other than a layperson without appropriate medical training 
and expertise, neither is competent to offer a probative 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Under these circumstances, the Board must conclude that the 
claim for service connection for hepatitis C must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


